Citation Nr: 1116090	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  04-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis.

[The issue of entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 1, 2000, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to obtain a medical opinion regarding whether the Veteran's vertigo, if any, is related to his in-service symptoms of light-headedness and dizziness.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears that the issue of a total disability rating based upon individual unemployability (TDIU) may have been raised by the Veteran, but this is unclear.  The RO should take appropriate action, if needed.


FINDING OF FACT

The Veteran does not have vertigo.


CONCLUSION OF LAW

The criteria for service connection for vertigo, as secondary to the Veteran's service-connected hearing loss and maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322 (2010).  38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended recently.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

Service treatment reports from July 1980, August 1981, February 1982, April 1982, June 1983, March 1984, and January 1985 indicated that the Veteran complained of dizziness and/or lightheadedness.  However, in each of these treatment reports, the Veteran was never diagnosed with vertigo.

In a separation report of medical examination from March 1988, the Veteran had a normal clinical evaluation of all his systems, with the exception of his feet.  An associated report of medical examination revealed that the Veteran reported he did not have dizziness.  The Veteran did report that he had vertigo.  However, as discussed above, none of the Veteran's service treatment reports indicated a vertigo diagnosis from a professional health provider.

Post service, an audiology consult note from September 2004 indicated that the Veteran complained of external and internal vertigo.  At that time, caloric results could not be determined as the Veteran refused to do cool calorics.  Regardless, his left ear warm nystagmus response, despite artifact of almost continuous eye closing and poor recording due to the goggles, seemed very robust and equal to that of the right ear.  Thus, it was concluded that the "cause of the [Veteran's] atypical dizziness complaints cannot be determined."  However, a private treatment report from November 2004 from Dr. "D.G.," revealed that the Veteran had peripheral vertigo, which was "stable."

In a Multiple Impairment Questionnaire from Dr. "D.B.," received in March 2009 (located in the Veteran's claims file regarding entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code [Montgomery GI Bill], beyond January 1, 2000), Dr. D.B. indicated a positive clinical finding supporting a diagnosis of vertigo, providing evidence in support of the claim that the Veteran has this problem.

Based on the above treatment reports, in-service and post-service, the Veteran was afforded a VA examination in October 2009.  There, the examiner noted the Veteran's in-service complaints of dizziness but also noted that the complaints were mentioned 20 to 30 percent in his service treatment reports, but were always in association with other medical complaints.  The examiner also noted that the complaints of dizziness were never the primary complaint, nor were they treated with any medication.

The examiner also mentioned that the Veteran had post-service treatment reports indicating that he had vertigo that was stable with no other mention of current symptoms or treatments.  Based on his review of the Veteran's medical history, the examiner concluded that "the [Veteran's] complaints of light-headedness and dizziness [in service] are not related to any inner ear or middle ear disease and it is not related to his reported hearing loss."  In addition, the examiner opined that he did not believe "the light-headedness is related to [the Veteran's] service connected chronic maxillary sinusitis."  Significantly, the October 2009 examiner did not assess the Veteran with having vertigo.

In addition, although the October 2009 examiner does not directly address the issue of aggravation, he encompasses aggravation by use of the language, "not related to," providing evidence against such a finding.

Pursuant to a Board remand in April 2010, the Veteran was afforded another VA examination in June 2010 to determine the etiology of the Veteran's vertigo, if any.  Upon physical examination, the examiner indicated that the Veteran had no nystagmus.  Romberg and Fukuda stepping tests were negative for vestibular abnormality.  The Veteran's ears were clean and his nasal cavity and passages were patent with pink mucosa.  His oral cavity and pharynx were clear with no lesions.  Based on the above results, the examiner concluded that the Veteran does not have vertigo.

In January 2011, the Veteran's private physician, Dr. D.G., the same physician indicated on the November 2004 treatment report that revealed "stable," peripheral vertigo, completed an Impairment Questionnaire for the Veteran's vertigo.  Dr. D.G. indicated that the positive clinical findings, to include disturbed function of vestibular labyrinth demonstrated by caloric or other vestibular tests, supported a diagnosis of vertigo.

The record contains multiple medical opinions which address whether the Veteran currently has vertigo.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), United States Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken all medical opinions of record into consideration and finds that the October 2009 and June 2010 VA examiners' opinions are more probative than Dr. D.B's March 2009 Multiple Impairment Questionnaire and Dr. D.G.'s January 2011 private opinion for several reasons.  

First, while Dr. D.B. indicated that there were positive clinical findings supporting his diagnosis of vertigo, he also indicated that there were no laboratory and diagnostic test results included in the report.  

Similarly, while Dr. D.G. indicated that there was disturbed function of vestibular labyrinth demonstrated by caloric or other vestibular tests, he did not reveal which tests were conducted and the specific results of those tests.  Indeed, identical to Dr. D.B.'s Multiple Impairment Questionnaire, the January 2011 Impairment Questionnaire directed Dr. D.G. to "[a]ttach all relevant radiologist reports, laboratory and test results," however, there were no results of caloric or other vestibular tests associated with the Impairment Questionnaire.  

In contrast, the June 2010 examiner indicated that evaluations conducted, including Romberg and Fukuda stepping tests, revealed negative vestibular abnormalities, providing hard evidence to support this medical opinion.  

Also, Dr. D.G.'s findings seem to be inconsistent.  As previously mentioned, a November 2004 treatment report from D.G. indicated peripheral vertigo, which was "stable."  However, in his January 2011 submission, Dr. D.G. noted that the Veteran had vertigo attacks 3 times a week, "for years."  This report seems to contradict his November 2004 treatment record, purporting that the Veteran's vertigo was "stable."

In addition, while Drs. D.B. and D.G. are the Veteran's private physicians, the basis of the VA examiners' opinions covered a much broader scope with the Veteran's entire medical history in consideration, as both VA examiners provided a detailed medical history of the Veteran's complaints, symptoms, treatments, and testing, and both indicated their review of the claims files.

Therefore, the VA examiners have had access to a more comprehensive, documented history of the Veteran's medical treatment in-service and post-service.  The private physicians, ostensibly, only had access to their records of the Veteran's treatment.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On this basis, as well, the Board finds the opinions of VA examiners to be more probative.

In short, the Board finds that the thoroughness and detail of the medical opinion from the October 2009 and June 2010 VA examiners to be more probative than that of Drs. D.B. and D.G.'s checklist-style questionnaires.  Indeed, taking the June 2010 examiner's conclusion that the Veteran does not have vertigo together with the October 2009 examiner's examination report, which has no indication of a vertigo diagnosis, the Board finds that these medical opinions outweigh that of Drs. D.B. and D.G., as well as the lay statements of the Veteran.

Significantly, the evidence of record is against a current diagnosis of vertigo.  Since the Board has determined that that the Veteran currently does not have vertigo, based on the June 2010 examination report, the first criterion for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In deciding this case, the Board has been mindful of the Court's explanation that if the evidence shows that the Veteran had vertigo at any time since he filed his claim for VA benefits, the Board must consider whether such disability had onset during service or was caused by service and, if so, service connection may be appropriate.  See McClain, 21 Vet. App. 319, 321 (2007).  The Board does not find McClain to mean that a mere diagnosis during the relevant period established that the Veteran had the claimed disability at some point.

Indeed, the limited indications that the Veteran has had diagnosed vertigo include Dr. D.G.'s November 2004 private treatment report (which also indicated that the peripheral vertigo was stable), and Dr. D.G.'s January 2011 private examination, which the Board has discussed above.  The Board simply finds that while the Veteran has been found by some doctors to have this problem (or indications of this problem) at different times in the appeals process, the Board finds that the Veteran has never had vertigo.  Testing and medical opinion evidence cited above supports this finding.

Even assuming, arguendo, that the Veteran had actual vertigo during the claim period, there is no evidence of record, including the October 2009 and June 2010 examination reports, that there is a relationship to service.  McClain, supra.

To the extent that the Veteran contends that he currently has vertigo and that this condition is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of vertigo and the relationship between his claimed disability and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disability.

In any event, the Board finds most probative the findings of the VA examiners, specifically, the June 2010 examiner's opinion that the Veteran "does not have true vertigo", outweighing the Veteran's claims.   

Based on the above which establishes that the Veteran does not have a disability arising out of his in-service symptoms and there is a determination by a physician after examination and review of the Veteran's history that there is no diagnosed vertigo, the preponderance of the evidence of record is against a grant of service connection for vertigo on a direct basis and as secondary to the Veteran's service-connected disabilities, and his claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2002, October 2005, and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


